Case 1:19-cr-00576-BMC Document 59 Filed 01/04/21 Page 1 of 2 PageID #: 1146




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        19-CR-576 (S-1) (BMC)

GENARO GARCIA LUNA,
LUIS CARDENAS PALOMINO and
RAMON PEQUENO GARCIA,

                        Defendants.

---------------------------X

                                NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Philip Pilmar

from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Philip Pilmar
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6106
               Email: Philip.Pilmar@usdoj.gov
Case 1:19-cr-00576-BMC Document 59 Filed 01/04/21 Page 2 of 2 PageID #: 1147




              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Philip Pilmar at the

email address set forth above.


Dated: Brooklyn, New York
       January 4, 2021
                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                        By:     /s/ Philip Pilmar
                                                Philip Pilmar
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (BMC)
